COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

 BRANDON ISLAS,                               '               No. 08-12-00157-CR

                     Appellant,               '                 Appeal from the

 v.                                           '                362nd District Court
                                              '
 THE STATE OF TEXAS,                                        of Denton County, Texas
                                              '
                       State.                                (TC# F-2010-1896-D)
                                              '

                                          ORDER

       The Court has filed the supplemental clerk’s record containing the trial court’s findings

of fact and conclusions of law, and written recommendations. The Court finds this satisfies the

order of March 20, 2013. The appeal is hereby REINSTATED.

       Further, the case is scheduled to be submitted without oral argument on May 30, 2013.

       IT IS SO ORDERED this 23rd day of April, 2013.


                                            PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.